Case 1:19-cv-00874-RBJ-MEH Document 441 Filed 04/12/21 USDC Colorado Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC., et al.,

           Plaintiffs,
                                                       Case No. 1:19-cv-00874-RBJ-MEH
   v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

    DEFENDANT CHARTER COMMUNICATIONS, INC.’S UNOPPOSED MOTION TO
    RESTRICT PLAINTIFFS’ OBJECTION TO SPECIAL MASTER’S MARCH 16, 2021
                 ORDER AND CERTAIN EXHIBITS THERETO

          Pursuant to Local Rule 7.2, Defendant Charter Communications, Inc. (“Charter”)

   respectfully moves this Court to maintain Plaintiffs’ Objection To Special Master’s March 16,

   2021 Order and Exhibits 4 and 5 thereto under Level 1 Restriction. See Dkt. 425, 425-5, 425-6

   (Mar. 29, 2021). In support of this Motion, Charter states as follows:

          1.      Certificate Pursuant to D.C.COLO.LCivR 7.1(a). Counsel for Charter has

   conferred with counsel for Plaintiffs via email regarding this Motion. Plaintiffs do not oppose the

   relief requested in the Motion.

          2.      On March 29, 2021, Plaintiffs filed their Objection To Special Master’s March 16,

   2021 Order (the “Objection”) as well as Exhibits 4 and 5 thereto under Level 1 Restriction. See

   Dkt. 425, 425-5, 425-6.

          3.      Exhibit 4 is an agreement between Charter and a third party related to abuse

   tracking technology, produced by Charter in this case and Bates-stamped CHA_00001119-20.

   Exhibit 5 is an email chain between Charter employees and a third party related to abuse tracking

   technology, produced by Charter in this case and Bates-stamped CHA_00084570-71. See Dkt.


                                                   1
Case 1:19-cv-00874-RBJ-MEH Document 441 Filed 04/12/21 USDC Colorado Page 2 of 5




   425-1, Grigsby Decl. ¶¶ 5-6 (Mar. 29, 2021). Plaintiffs’ Objection includes discussion and

   descriptions of Exhibits 4 and 5. See Obj. 8-9.

          4.      Exhibits 4 and 5 contain commercially sensitive business information of Charter as

   well as its contractual counterparty (Ex. 4) and the third party corresponding with Charter (Ex. 5).

   Disclosure of this information would cause competitive harm to Charter and the third parties

   through the disclosure of details of Charter’s abuse tracking technology and business decisions

   related to the same. See, e.g., Health Grades, Inc. v. MDx Med., Inc., 2014 WL 12741068, at *2

   (D. Colo. Mar. 28, 2014) (granting motion to restrict because “the redactions and restrictions are

   justified to protect against the public disclosure of competitively sensitive, highly confidential, and

   proprietary information”).

          5.      The risk of competitive harm to Charter and the third parties outweighs the need

   for the public to have access to this confidential information. The information would be harmful

   in the hands of competitors and is not necessary or substantially informative for the general public

   to understand or evaluate the issues between the parties.

          6.      Plaintiffs have filed on the public docket a version of the Objection with only one

   paragraph (discussing and describing Exhibits 4 and 5) of the ten page motion redacted. See Dkt.

   424, Public Obj. 8-9 (Mar. 29, 2021). In addition, all other exhibits to the Objection have been

   filed publicly. See Dkt. 424-2 to -8 (Mar. 29, 2021).

          7.      Charter seeks only a Level 1 restriction, the lowest level of restriction. Permitting

   a Level 1 Restriction of Exhibits 4 and 5 and the discussion and description of those exhibits in

   Plaintiffs’ Objection is the only method that can adequately protect Charter’s and the third parties’

   competitively sensitive commercial information.



                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 441 Filed 04/12/21 USDC Colorado Page 3 of 5




          8.      Though the mere existence of a Stipulated Protective Order is not sufficient to

   demonstrate that a motion to restrict should be granted, Charter respectfully informs the Court that

   Charter has designated the documents filed as Exhibits 4 and 5 as Confidential and Highly

   Confidential, respectively, under the Protective Order in this case. See Dkt. 63, Stipulated

   Protective Order (Sept. 6, 2019).

          WHEREFORE, Charter respectfully requests this Court maintain Plaintiffs’ Objection To

   Special Master’s March 16, 2021 Order and Exhibits 4 and 5 thereto under Level 1 Restriction.

   See Dkt. 425, 425-5, 425-6 (Mar. 29, 2021).




                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 441 Filed 04/12/21 USDC Colorado Page 4 of 5




   Dated: April 12, 2021                     Respectfully submitted,

                                                /s/ Andrew H. Schapiro
    Jennifer A. Golinveaux                      Andrew H. Schapiro
    WINSTON & STRAWN LLP                        Nathan A. Hamstra
    101 California Street, 35th Floor           Allison Huebert
    San Francisco, CA 94111                     QUINN EMANUEL URQUHART &
    (415) 591-1506 (telephone)                  SULLIVAN, LLP
    (415) 591-1400 (facsimile)                  191 N. Wacker Drive, Suite 2700
    Email: jgolinveaux@winston.com              Chicago, IL 60606
                                                (312) 705-7400 (telephone)
    Michael S. Elkin                            (312) 705-7401 (facsimile)
    WINSTON & STRAWN LLP                        Email: andrewschapiro@quinnemanuel.com
    200 Park Avenue                             Email: allisonhuebert@quinnemanuel.com
    New York, NY 10166
    (212) 294-6700 (telephone)                  Charles K. Verhoeven
    (212) 294-4700 (facsimile)                  David Eiseman
    Email: melkin@winston.com                   Linda Brewer
                                                QUINN EMANUEL URQUHART &
    Erin R. Ranahan                             SULLIVAN, LLP
    WINSTON & STRAWN LLP                        50 California Street, 22nd Floor
    333 S. Grand Avenue, 38th Floor             San Francisco, CA 94111
    Los Angeles, CA 90071                       (415) 875-6600 (telephone)
    (213) 615-1933 (telephone)                  (415) 875-6700 (facsimile)
    (213) 615-1750 (facsimile)                  Email: charlesverhoeven@quinnemanuel.com
    Email: eranahan@winston.com                 Email: davideiseman@quinnemanuel.com
                                                Email: lindabrewer@quinnemanuel.com
    Craig D. Joyce
    Fairfield and Woods, P.C.                   Todd Anten
    1801 California Street, Suite 2600          Jessica Rose
    Denver, CO 80202                            QUINN EMANUEL URQUHART &
    (303) 830-2400 (telephone)                  SULLIVAN, LLP
    (303) 830-1033 (facsimile)                  51 Madison Avenue, 22nd floor
    Email: cjoyce@fwlaw.com                     New York, NY 10010
                                                (212) 849-7000 (telephone)
                                                (212) 849-7100 (facsimile)
                                                Email: toddanten@quinnemanuel.com
                                                Email: jessicarose@quinnemanuel.com

                                                Counsel for Defendant
                                                Charter Communications, Inc.




                                         4
Case 1:19-cv-00874-RBJ-MEH Document 441 Filed 04/12/21 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 12, 2021, I caused a true and correct copy of the

   foregoing Unopposed Motion To Restrict Plaintiffs’ Objection To Special Master’s March 16,

   2021 Order And Certain Exhibits Thereto to be filed electronically with the Clerk of the Court

   using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.

                                                           /s/ Andrew H. Schapiro
                                                           Andrew H. Schapiro




                                                   5
